PER CURIAM.
This is a will construction case involving the nature of conditions in a testamentary trust. The trust provided that the right of the beneficiary to receive the corpus was conditioned upon (1) the discharge of his debts and (2) a request that the trustee convey title to him. The court of civil appeals inconsistently states these to be both conditions subsequent and conditions precedent. We agree with the judgment of the court of civil appeals, but we disapprove the language that the conditions involved are conditions subsequent. 604 S.W.2d 278.
A condition subsequent operates to defeat an estate already vested. City of Dallas v. Etheridge, 152 Tex. 9, 253 S.W.2d 640, 642 (1952). A condition precedent must occur before an estate can vest. Id. Here, the trust contains conditions precedent because vesting of the estate was expressly made contingent upon occurrence of such conditions.
The application for writ of error is refused, no reversible error.